Citation Nr: 1825595	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a respiratory disability for substitution or accrued benefits purposes.

2.  Entitlement to service connection for peripheral neuropathy of the extremities for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to April 1946.  The Veteran died in November 2012.  In August 2010 the Veteran's wife was substituted as the Appellant.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the benefits sought on appeal.

The Appellant was scheduled for a Board videoconference hearing in July 2017; however, she failed to report and thus, the hearing request is deemed withdrawn.  

The issue of service connection for peripheral neuropathy of the extremities is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the Veteran's death, there was a pending service connection claim for a respiratory disability.

2.  The Appellant filed a claim for accrued benefits as a surviving spouse within one year of the Veteran's death.

3.  A respiratory disability was not caused or aggravated by his military service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C. § 1110, 5107(2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

There is no indication in this record of a failure to notify or assist the Appellant.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  

Over the years the RO has attempted to obtain the Veteran's complete service treatment records.  However, in August 2010, the RO issued a formal finding of unavailability of STRs from this period of service.  Where a claimant's STRs are unavailable through no fault of his or her own, there is a heightened obligation for VA to provide reasons or bases for any adverse decision rendered without these records and to carefully consider applying the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  But missing records concerning the Veteran's service, while indeed unfortunate, do not, alone, obviate the need for him/her to still have medical evidence to support his/her claim.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993).

Service Connection

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his or her death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.

Payment of accrued benefits requires that the Veteran or other payee had a claim for the underlying benefit pending at the time of death or that benefits had been awarded and unpaid at the time of death.  38 U.S.C. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Further, applications for accrued benefits must be filed within one year after the date of death of a purported claimant.  38 U.S.C. § 5121 (c); 38 C.F.R. § 3.1000 (c).  Similarly, a request for a claimant to be substituted as an appellant for purposes of processing a claim for VA benefits to completion must be filed not later than one year after the date of death of the original claimant.  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).

The Veteran filed a service connection claim for a respiratory disability in September 2011.  As previously noted, he died in November 2012.  The service connection claim remained pending at the time of his death.  The Appellant filed an application for accrued benefits within one year of the Veteran's death and has been properly substituted for the Veteran for purposes of processing claims to completion.  See 38 U.S.C. §§ 5121(c), 5121A; 38 C.F.R. §§ 3.1000(c), 3.1010(b).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

In regard to first element of the Shedden analysis, a current disability, private records dated in February 2006 and November 2010 show diagnoses of pneumonia and chronic obstructive pulmonary disease (COPD), respectively.  Therefore, he had a then-current disability.   

Nevertheless, the problem with the claim arises with the second and third elements of Shedden analysis described above.  Concerning the second element, an in-service incurrence, as noted the Veteran's STRs are unavailable.  Unfortunately, the Veteran did not provide any guidance as to what in-service injury or illness he attributes to the onset of a respiratory disability.  Even assuming an in-service illness or injury, there are no clinical records reflecting complaints, diagnosis or findings related to a respiratory disability until February 2006, so for nearly 60 years after his military service ended.  The mere fact that there is no documentation of either condition for so long after service is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

More importantly, the record does not contain a medical nexus.  The only evidence of record that suggests a causal relationship between the Veteran's claimed disabilities and service is the Veteran's statements.  However, his lay assertions are of little probative value and do not serve to establish service connection.  For the Board to attribute the Veteran's respiratory disabilities to military service without objective medical evidence of in-service treatment, or continuity of treatment after service discharge, or a medical opinion providing a nexus, would require excessive speculation.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disability.  Since the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in the appellant's favor, and this claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to service connection for a respiratory disability is denied.


REMAND

In the November 2017 Appellant's Brief, the Appellant representative referred to a July 2017 medical opinion of Dr. L.C.V. of Kaiser Permanente, which reportedly states that the Veteran's peripheral neuropathy is related to exposure to herbicide agents during military service.  This medical opinion is not included in the e-file.  The RO should assist the Appellant in obtaining this medical opinion.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Appellant and ask her to submit, or authorize VA to obtain, records of the July 31, 2017, medical opinion of Dr. L.C.V. of Kaiser Permanente mentioned by the representative in the November 2017 brief.  After receiving the necessary completed release forms, the RO should attempt to secure these records.

2.  Following any other appropriate development, readjudicate the issue.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


